Ophjioh by
Wickham, J.,
The facts of this case are similar to those of Commonwealth for use v. Hendley, No. 138, April term, 1898, except that, in the latter case, it was conceded that the defendant furnished oleomargarine by gift to his patrons, while the defendant here alleges that what he gave away was real butter. This defense, as well as everything else he had to offer, was presumably fully and fairly considered by the alderman, who found that the defendant had been guilty of selling oleomargarine, either by himself or by his agent, contrary to law, and gave judgment for the legal penalty.
The main reasons for affirming the court below in Commonwealth for use v. Hendley, the decision wherein has this day been handed down, apply equally to the present case.
The order of the court below is affirmed at the appellant’s cost.